This appeal is from a final decree for plaintiff in a suit to reform a deed of conveyance of real estate for incidental relief, on the ground of mutual mistake in the execution of the conveyance. A careful consideration of the record and the detailed findings contained in the decree, discloses no material error of law or of procedure and a lengthy discussion of the pleadings and evidence will serve no useful purpose.
The decree is affirmed.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.